Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141753                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                       Stephen J. Markman
  HEALING PLACE, LTD., HEALING PLACE                                                                   Diane M. Hathaway
  AT NORTH OAKLAND MEDICAL CENTER,                                                                        Mary Beth Kelly,
  ANOTHER STEP FORWARD, NEW START,                                                                                    Justices
  INC., and MITCHELL DITTMAN, Guardian of
  Linda Wallace, a legally incapacitated individual,
              Plaintiffs-Appellees,
  v                                                                 SC: 141753
                                                                    COA: 286050
                                                                    Oakland CC: 05-063954-NF
  FARM BUREAU MUTUAL INSURANCE
  COMPANY OF MICHIGAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 5, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE that part of the judgment of the Court of
  Appeals that reversed the Oakland Circuit Court’s grant of summary disposition to the
  defendant regarding adult foster care services, for the reasons stated in the Court of
  Appeals partial dissenting opinion, and we REMAND this case to the trial court for
  further proceedings not inconsistent with this order.

        HATHAWAY, J., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2011                    _________________________________________
           0112                                                                Clerk